        Case 4:19-cv-00037-DC-DF Document 27 Filed 03/17/21 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                PECOS DIVISION

 MARY CATHERINE “KATIE”                        §
 SANCHEZ,                                      §
       Plaintiff,                              §
                                               §
 v.                                            §       NO. 4:19-CV-00037
                                               §
 PRESIDIO COUNTY, TEXAS and                    §
 FRANCES GARCIA in her individual              §
 capacity,                                     §
          Defendants                           §

                   DEFENDANTS’ OBJECTIONS TO REPORT
            AND RECOMMENDATION OF THE U.S. MAGISTRATE JUDGE

       Pursuant to Federal Rule of Civil Procedure 72(b), Defendants Presidio County, Texas and

Frances Garcia (collectively “Defendants”), file these objections to the Report and

Recommendation of the U.S. Magistrate Judge filed on March 4, 2021 (Dkt. 26).

       Defendants object to the Report and Recommendation of the U.S. Magistrate Judge for the

following reasons:

       FACTUAL FINDINGS

       1.     Defendants object to the Magistrate Judge’s finding that Plaintiff “work[ed] for the

OMB for three years without incident” prior to announcing her candidacy for Presidio County

Treasurer in November 2017. As described in Defendants’ Motion for Summary Judgment (the

“Motion”), any tension that existed between Plaintiff and Defendant Garcia existed prior to

Plaintiff announcing her campaign for the 2018 election. See Motion, Dkt. 15, FN 12, Ex. B, 116:6

– 120:17. Further, there is no evidence in the summary judgment record to affirm or deny that

Plaintiff worked at the OMB “without incident” prior to November 2017. Accordingly, such

evidence is not properly before the Court for summary judgment purposes. See Malacara v.
        Case 4:19-cv-00037-DC-DF Document 27 Filed 03/17/21 Page 2 of 9




Garber, 353 F.3d 393, 405 (5th Cir. 2003) (quoting Ragas v. Tenn. Gas Pipeline Co., 136 F.3d

455, 458 (5th Cir. 1998)) (evidence that is not referred to in the nonmovant’s response to the

motion for summary judgment is not properly before the court).

        2.      Defendants object to the Magistrate Judge’s failure to include a finding that

Commissioner Loretto Vasquez had previously raised the idea of eliminating the OMB to save

money in 2017, which was before Plaintiff announced her campaign against Frances Garcia for

the 2018 election cycle. See Motion, Dkt. 15, FN 12, Ex. C, 7:14 – 11:15, 75:13 – 76:25.

        ADVERSE EMPLOYMENT ACTION

        3.      Defendants object to the Magistrate Judge’s finding that Plaintiff suffered an

adverse employment action. Based on Plaintiff’s own admissions that are part of the summary

judgment record, Plaintiff voluntarily submitted an application and interviewed with the sheriff’s

department the day after the August 22, 2018 Commissioners’ Court meeting for a position that

she knew about prior to the meeting. See Motion, Dkt. 15, Ex. A, 136:12 – 25. Plaintiff was

continuously employed with Presidio County, one of the named Defendants, from August 22, 2018

(the date of the Commissioners’ Court meeting) until the time she retired from the County and

moved to San Angelo, Texas after the lawsuit was filed. See id. Further, her salary in her new

position was equal to her position at the OMB. See Motion, Dkt. 15, Ex. A, 151:22 – 25. The

Magistrate Judge’s finding regarding whether Plaintiff suffered an adverse employment decision

is based primarily on Plaintiff’s own testimony regarding how she interpreted her voluntary

transfer. See Report, p. 5 – 6. Contrary to such finding, whether a transfer is an adverse

employment decision is objective. See Slaughter v. College of the Mainland, No. G-12-018, 2016

U.S. dist. LEXIS 122777, at *20 (S.D. Tex. Sept. 12, 2016) (citing Burlington Northern v. Santa

Fe Ry. v. White, 548 U.S. 53, 68 (2006)). As a result, Plaintiff’s opinions regarding whether one

DEFENDANTS’ OBJECTIONS TO REPORT AND
RECOMMENDATION OF U.S. MAGISTRATE JUDGE – PAGE 2
        Case 4:19-cv-00037-DC-DF Document 27 Filed 03/17/21 Page 3 of 9




position was better than another or how she interpreted her voluntary transfer should not be taken

into account in the adverse employment analysis. Plaintiff has not produced sufficient summary

judgment evidence to conclude that “when viewed objectively the transfer caused harm to the

plaintiff ‘sufficiently serious to constitute a constitutional injury’ ”. See Marceaux v. Lafayette

Parish Consol. Gov’t, No. 12-1532, 2014 U.S. Dist. LEXIS 109971, at *11 (W.D. La. Aug. 8,

2014). All Plaintiff has done is merely establish that she has been transferred from a job she likes

to one she considers less desirable, which is insufficient under Fifth Circuit precedent to create a

fact issue regarding an adverse employment action. See id.

        4.      Defendants object to the Magistrate Judge’s finding that the authority cited in

Defendants’ Reply is inapposite to this dispute.       The summary judgment record evidences

Plaintiff’s concession that she transferred departments. She was never “not employed” by Presidio

County, which means she could not have been discharged, demoted, refused a promotion or hiring

or reprimanded. See Benningfield v. City of Houston, 157 F.3d 369, 376 (1998) (noting that the

Fifth Circuit has declined to expand the list of actionable adverse actions, even though some may

have a chilling effect on the exercise of free speech). To the contrary, based on Plaintiff’s own

admissions, her salary and role within the OMB increased from 2014 to 2018 and she was not

demoted in any way during that time. See Motion, Ex. A, 131:5 – 21. Accordingly, Plaintiff’s

move to a new department within Presidio County should be considered a transfer and the authority

cited in Defendants’ Reply is directly applicable to this dispute.

        CAUSAL CONNECTION BETWEEN POLITICAL CAMPAIGN AND ELIMINATION OF OMB

        5.      Defendants object to the Magistrate Judge’s finding that the chronology of events

supports a causal connection between Plaintiff’s political campaign and elimination of the OMB.

Specifically, the Magistrate Judge omitted any findings that tension existed between Plaintiff and

DEFENDANTS’ OBJECTIONS TO REPORT AND
RECOMMENDATION OF U.S. MAGISTRATE JUDGE – PAGE 3
        Case 4:19-cv-00037-DC-DF Document 27 Filed 03/17/21 Page 4 of 9




Frances Garcia prior to Plaintiff announcing her campaign for the 2018 election. See Motion, Dkt.

15, Ex. B, 116:6 – 120:17. Importantly, Frances Garcia specifically testified that the relationship

“took a turn” prior to when Plaintiff announced she was running for office. See id. These issues

caused efficiency with completing work in the County Treasurer’s office. See id.

        6.      Defendants further object to the Magistrate Judge’s findings regarding chronology

because they ignored complaints that Frances Garcia received from other departments about the

OMB. See id. The issues with the effectiveness of the OMB and complaints from other offices

had nothing to do with Plaintiff running for County Treasurer. See id. The Magistrate Judge’s

report ignored this evidence in this summary judgment record. The Magistrate Judge also omitted

Commissioner Loretto Vasquez’s testimony that he first raised the idea of eliminating the OMB

to save money in 2017, which was before Plaintiff announced her campaign against Frances

Garcia. See Motion, Dkt. 15, Ex. C, 7:14 – 11:15, 75:13 – 76:25. These additional findings negate

the Magistrate Judge’s conclusions regarding the “chronology of causation” that may be inferred

because the disclosed facts destroy the linear chronology Plaintiff has attempted to create.

Pursuant to Brady v. Houston Indep. Sch. Dist., the failure of any direct evidence of Defendants’

retaliatory motive combined with a clear chronology of events creates a record that is insufficient

to support Plaintiff’s claim against Defendants. See Brady v. Houston Indep. Sch. Dist., 113 F.3d

1419, 1423 – 1424 (5th Cir. 1997). Defendants object to the Report’s reliance on Brady because

it does not support the Report’s findings given the summary judgment record before this Court.

        7.      Defendants further object to the Report’s reliance on Plaintiff’s mere speculation

and opinion, which is not sufficient to defeat summary judgment. See Hinojosa v. Tarrant County,

No. 4:08-CV-315-A, 2009 U.S. Dist. LEXIS 38208, at *18-19 (N.D. Tex. May 5, 2009) (citing

Forsyth v. Barr, 19 F.3d 1527, 1533 (5th Cir. 1994)). Most of Plaintiff’s response to Defendants’

DEFENDANTS’ OBJECTIONS TO REPORT AND
RECOMMENDATION OF U.S. MAGISTRATE JUDGE – PAGE 4
        Case 4:19-cv-00037-DC-DF Document 27 Filed 03/17/21 Page 5 of 9




Motion is supported by her version of the “facts,” which in many instances is not supported by the

record. As illustrated in the chart in Defendants’ Reply (Dkt. 18), many of the “facts” that Plaintiff

relies on are mere self-serving statements that are directly controverted by the summary judgment

record. See Reply, Dkt. 18, pp. 2-5. By way of example, the Report makes the finding that Garcia

had “both the ability to influence the County Commissioners and lobbied the County

Commissioners to eliminate the OMB” is based on Plaintiff’s citations to her “facts.” See Report,

p. 8. As described in Defendants’ Reply, the summary judgment record establishes that according

to Commissioner Loretto Vasquez, the only commissioner who was deposed, Frances Garcia was

“definitely not” engaged in any lobbying. See Reply, Dkt. 18, p. 4; see also Defendants’ Motion,

Ex. C, 64:4 – 21; Plaintiff’s Response, Ex. C, 84:23 – 86:6. Further, according to Judge Guevara,

others were lobbying commissioners to eliminate the OMB because they did not like the “checks

and balances” Plaintiff imposed but not because of Frances Garcia’s political campaign. See id.

Plaintiff’s attempt to create a fact issue by relying on her own conclusory allegations and self-

serving “facts” is “on unsteady ground” and Defendants objections to the Report should be

sustained on that basis. See DIRECTV, Inc. v . Budden, 420 F.3d 521, 531 (5th Cir. 2005) (citing

BMG Music v. Martinez, 74 F.3d, 87 91 (5th Cir. 1996) (affirming summary judgment where the

only evidence in support of the nonmovant’s theory is a conclusory, self-serving statement); see

also United States v. Lawrence, 276 F.3d 193, 197 (5th Cir. 2001 (“self-serving allegations” “are

not the type of significant probative evidence required to defeat summary judgment”).

        REFUTING NON-RETALIATORY MOTIVE

        8.      Defendants further object to the Magistrate Judge’s failure to give more credence

to Defendants’ non-retaliatory reason for the decision to eliminate the OMB. As in Brady, the

summary judgment record presents a “believable, non-retaliatory reason” for elimination of the

DEFENDANTS’ OBJECTIONS TO REPORT AND
RECOMMENDATION OF U.S. MAGISTRATE JUDGE – PAGE 5
        Case 4:19-cv-00037-DC-DF Document 27 Filed 03/17/21 Page 6 of 9




OMB. See Brady, 113 F.3d at 1424. Defendants explain that the OMB was a duplicative

department that could be eliminated as a cost-savings measure. See Motion, Dkt. 15, pp. 3-4. The

commissioners testified at the hearing on August 22 that the purpose of the elimination was to save

money and because “the constituents were questioning why [Presidio County] had three financial

offices.” See id. “Elimination of a position for economic reasons is a valid, nondiscriminatory

reason” for a decision. See Hymse v. City of Natchitoches, No. 10-1167, 2012 U.S. Dist. LEXIS

148100, at *19 (W.D. La. Oct. 10, 2012) (citing Adams v. Groesbeck Indep. Sch. Dist., 475 F.3d

688 (5th Cir. 2007)).

        9.      Although Plaintiff provided no authority to contradict this precedent, the Report

questioned Defendants’ testimony that elimination was a cost-savings measure solely because of

Plaintiff’s mere speculation that it was for retaliatory reasons. This is true despite testimony in the

record that Frances Garcia did not harbor any bitterness or ill will towards Plaintiff and her

statement that “Everybody has a right to run for whatever office.” See Motion, Dkt. 15, Ex. B,

36:11 – 37:23, 120:18-21. Ultimately, the Magistrate’s appears to believe Plaintiff’s purported

reasons for the elimination of the OMB over Commissioner Loretto Vasquez’s testimony under

oath. In doing so, the Magistrate improperly made credibility determinations of the witnesses and

weighed the evidence, which is not proper at the summary judgment stage. See Reeves v.

Sanderson Plumbing Prods., 530 U.S. 133, 150 (2000). The Magistrate also assumed Plaintiff

could or would prove necessary facts to create a fact issue, such as whether research had been done

into the fiscal benefits of eliminating the OMB, which is also improper at the summary judgment

stage. See Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).




DEFENDANTS’ OBJECTIONS TO REPORT AND
RECOMMENDATION OF U.S. MAGISTRATE JUDGE – PAGE 6
        Case 4:19-cv-00037-DC-DF Document 27 Filed 03/17/21 Page 7 of 9




        COUNTY’S LIABILITY

        10.     Defendants object to the Magistrate Judge’s finding that retaliatory animus can be

attributed to the County Commissioners. Based upon the evidentiary references provided in the

Report, this conclusion is based heavily on Plaintiff’s conclusory allegations and self-serving facts

that are insufficient to defeat summary judgment. See DIRECTV, Inc. v . Budden, 420 F.3d 521,

531 (5th Cir. 2005) (citing BMG Music v. Martinez, 74 F.3d, 87 91 (5th Cir. 1996) (affirming

summary judgment where the only evidence in support of the nonmovant’s theory is a conclusory,

self-serving statement); see also United States v. Lawrence, 276 F.3d 193, 197 (5th Cir. 2001

(“self-serving allegations” “are not the type of significant probative evidence required to defeat

summary judgment”). Importantly, as referenced herein and further described in Defendants’

Reply, some of Plaintiff’s “facts” are directly contradicted by the summary judgment record.

        11.     Defendants further object to the Magistrate Judge’s finding based on circumstantial

evidence of timing. “Timing alone does not create an inference that the termination of a public

employee was in retaliation for protected speech.” See Hinojosa, 2009 U.S. Dist. LEXIS 38203,

at *27. This is especially true here where there is an absence of summary judgment evidence

demonstrating retaliatory intent.

        12.     Simply put, the Magistrate Judge believed Plaintiff’s testimony over Commissioner

Loretto Vasquez, which is improper at the summary judgment stage. The Magistrate Judge also

made a decision about the most “reasonable” process to reach a particular conclusion, which is

also improper. See Gonzalez v. Dallas County, 249 F.3d 406, 411 (5th Cir. 2001) (citing Waters

v. Churchill, 511 U.S. 661, 676 (1994)). The fact that Plaintiff, another county official or the court

may have reached a different decision than the County Commissioners regarding the elimination



DEFENDANTS’ OBJECTIONS TO REPORT AND
RECOMMENDATION OF U.S. MAGISTRATE JUDGE – PAGE 7
        Case 4:19-cv-00037-DC-DF Document 27 Filed 03/17/21 Page 8 of 9




of the OMB does not necessarily suggest that the County Commissioners’ decision was

unreasonable or retaliatory. See id. at 412. The Magistrate erred in finding otherwise.

        CAUSATION RE: DEFENDANT GARCIA

        13.     Defendants object to the Magistrate Judge’s conclusion that Defendant Garcia’s

individual animus constituted a link in the causal chain that led to elimination of the OMB.

Importantly, Sims predicates the link on establishing “unlawful conduct.” See Sims v. City of

Madisonville, 894 F.3d 632, 640 (5th Cir. 2018). The only evidence of any “animus” of Defendant

Garcia is testimony that tension existed between Garcia and Plaintiff. Based on Commissioner

Vasquez’s explicit and unequivocal testimony, any tension that existed between Plaintiff and

Garcia had no impact on his decision to propose elimination of the OMB. Even if it did, however,

Plaintiff would still have to establish “unlawful conduct” by Garcia. Tension that has existed for

years is now unlawful conduct.

        14.     The Magistrate Judge relied on Plaintiff’s unsupported allegations that Defendant

Garcia “allegedly influenc[ed] the County Commissioners to eliminate the OMB.” Again, this

version of Plaintiff’s “facts” directly contradicts the summary judgment record. Accordingly,

these allegations are insufficient to defeat summary judgment. Since this is the only “fact” to

support the Magistrate Judge’s finding on qualified immunity, this Court should sustain

Defendants’ objections on this issue.

                                              PRAYER

        For these reasons, Defendants request that this Court sustain Defendants’ objections to the

Magistrate Judge’s Report and grant Defendants’ Motion for Summary Judgment in their favor

dismissing all of Plaintiff’s claims against Defendants with prejudice and for any other relief to

which they are entitled.

DEFENDANTS’ OBJECTIONS TO REPORT AND
RECOMMENDATION OF U.S. MAGISTRATE JUDGE – PAGE 8
        Case 4:19-cv-00037-DC-DF Document 27 Filed 03/17/21 Page 9 of 9




                                                   Respectfully submitted,

                                                   JACKSON WALKER L.L.P.
                                                   136 W. Twohig Ave., Suite B
                                                   San Angelo, Texas 76903
                                                   (325) 481-2560
                                                   (325) 481-2585 - Facsimile


                                                   By: /s/ Jon Mark Hogg
                                                           Jon Mark Hogg
                                                           State Bar No. 00784286
                                                           jmhogg@jw.com
                                                           Amanda N. Crouch
                                                           State Bar No. 24077401
                                                           acrouch@jw.com

                                                   ATTORNEYS FOR DEFENDANTS


                                  CERTIFICATE OF SERVICE

       This is to certify that on the 17th day of March, 2021, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system which will send notice of such filing to all
attorneys of record on file.


                                                   /s/ Jon Mark Hogg
                                                   Jon Mark Hogg




DEFENDANTS’ OBJECTIONS TO REPORT AND
RECOMMENDATION OF U.S. MAGISTRATE JUDGE – PAGE 9
